Exhibit 10.1

EXCHANGE AGREEMENT

                             (the “Undersigned”), for itself and on behalf of
the beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Preferred Stock (as defined below)
hereunder, a “Holder”), enters into this Exchange Agreement (the “Agreement”)
with Callaway Golf Company (the “Company”) on August         , 2012 whereby the
Holders will exchange (the “Exchange”) the Company’s 7.50% Series B Cumulative
Perpetual Convertible Preferred Stock, par value $0.01 per share and liquidation
preference $100 per share (the “Preferred Stock”), for shares of the Company’s
common stock, par value $.01 per share (the “Common Stock”), and/or the
Company’s new         % Convertible Senior Notes due 2019 (the “Notes”) that
will be issued pursuant to the provisions of an Indenture dated as of
August         , 2012 (the “Indenture”) between the Company and Wilmington
Trust, National Association, as Trustee (the “Trustee”).

On and subject to the terms hereof, the parties hereto agree as follows:

Article I: Exchange of the Preferred Stock for Common Stock and/or Notes

Subject to the terms set forth in this Agreement, at the Closing (as defined
herein), the Undersigned hereby agrees to cause the Holders to exchange and
deliver to the Company the following Preferred Stock, and in exchange therefor
the Company hereby agrees to issue to the Holders the shares of Common Stock
and/or the principal amount of Notes described below:

 

Shares of Preferred Stock to be Exchanged:   

 

   (the “Exchanged Preferred”). Shares of Common Stock to be Issued in the
Exchange:   

 

   (the “Holders’ Common”). Cash in Lieu of Fractional Shares of Common Stock in
the Exchange:   

 

   (the “Cash for Fractional Shares”).    Principal Amount of Notes to be Issued
in the Exchange:    $                             
                                                                            (the
“Holders’ Notes”). Cash in Lieu of Partial Notes in the Exchange:   

 

   (the “Cash for Partial Notes” and together with the Cash for Fractional
Shares, the “Cash”).

The closing of the Exchange (the “Closing”) shall occur on a date (the “Closing
Date”) no later than three business days after the date of this Agreement. At
the Closing, (a) each Holder shall deliver or cause to be delivered to the
Company all right, title and interest in and to its Exchanged Preferred (and no
other consideration), free and clear of any mortgage, lien, pledge, charge,
security interest, encumbrance, title retention agreement, option, equity or
other adverse claim thereto (collectively, “Liens”), together with any stock
endorsements or documents of conveyance or transfer that the Company may deem
necessary or desirable to transfer to and confirm in the Company all right,
title and interest in and to the Exchanged Preferred, free and clear of any
Liens, and (b) the Company shall deliver to each Holder the number of shares of
the Holders’ Common and/or the principal amount of Holders’ Notes and the Cash
(if any) specified on Exhibit A hereto (or, if there are no Accounts, the
Company shall deliver to the Undersigned, as the sole Holder, the Holders’
Common and/or the principal amount of Holders’ Notes and the Cash (if any)
specified above); provided,



--------------------------------------------------------------------------------

however, that the parties acknowledge that the delivery of the Holders’ Common
or the Holders’ Notes to the Holder may be delayed due to procedures and
mechanics within the system of the Depository Trust Company and that such delay
will not be a default under this Agreement so long as (i) the Company is using
its best efforts to effect the issuance of the Holders’ Common or one or more
global notes representing the Notes, as applicable, (ii) such delay is no longer
than three business days, and (iii) interest shall accrue on such Notes from the
Closing Date. Simultaneously with or after the Closing, the Company may issue
Common Stock or Notes to one or more other holders of outstanding Preferred
Stock or to other investors, subject to the terms of the Indenture.

Article II: Covenants, Representations and Warranties of the Holders

Each Holder (and, where specified below, the Undersigned) hereby covenants
(solely as to itself) as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, Lazard Frères & Co. LLC
and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Closing.

Section 2.1 Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Exchange contemplated hereby. If the Undersigned is executing
this Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account, (ii) the number of shares of such
Account’s Exchanged Preferred, (iii) the number of shares of the Holders’
Common, if any, to be issued to such Account in respect of its Exchanged
Preferred, (iv) the amount of Cash for Fractional Shares, if any, to be paid to
such Account in respect of its Exchanged Preferred, (v) the principal amount of
Holders’ Notes, if any, to be issued to such Account in respect of its Exchanged
Preferred and (vi) the amount of Cash for Partial Notes, if any, to be paid to
such Account in respect of its Exchanged Preferred.

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and the Holder and
constitutes a legal, valid and binding obligation of the Undersigned and the
Holder, enforceable against the Undersigned and the Holder in accordance with
its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (such qualifications in clauses (a) and (b) being
the “Enforceability Exceptions”). This Agreement and consummation of the
Exchange will not violate, conflict with or result in a breach of or default
under (i) the Undersigned’s or the Holder’s organizational documents, (ii) any
agreement or instrument to which the Undersigned or the Holder is a party or by
which the Undersigned or the Holder or any of their respective assets are bound,
or (iii) any laws, regulations or governmental or judicial decrees, injunctions
or orders applicable to the Undersigned or the Holder.

Section 2.3 Title to the Exchanged Preferred. The Holder is the sole legal and
beneficial owner of the shares of Exchanged Preferred set forth opposite its
name on Exhibit A hereto (or, if there are no Accounts, the Undersigned is the
sole legal and beneficial owner of all of the shares of Exchanged Preferred).
The Holder has good, valid and marketable title to its shares of Exchanged
Preferred, free and clear of any Liens (other than pledges or security interests
that the Holder may have created in favor of a prime broker under and in
accordance with its prime brokerage agreement with such broker). The Holder has
not, in whole or in part, except as described in the preceding sentence,
(a) assigned, transferred, hypothecated, pledged, exchanged or otherwise
disposed of any of its shares of Exchanged Preferred or its rights in its shares
of Exchanged Preferred, or (b) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
its shares of Exchanged Preferred. Upon the Holder’s delivery of its shares of
Exchanged Preferred to the Company pursuant to the Exchange, such shares of
Exchanged Preferred shall be free and clear of all Liens created by the Holder.

 

2



--------------------------------------------------------------------------------

Section 2.4 Institutional Accredited Investor/Qualified Institutional Buyer. The
Holder is (i) an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D (“Regulation D”) promulgated under
the Securities Act of 1933, as amended (the “Securities Act”), or (ii) a
“qualified institutional buyer” within the meaning of Rule 144A promulgated
under the Securities Act (“Rule 144A”).

Section 2.5 No Affiliate, Related Party or 5% Stockholder Status. The Holder is
not, and has not been during the consecutive three month period preceding the
date hereof, a director, officer or “affiliate” within the meaning of Rule 144
promulgated under the Securities Act (an “Affiliate”) of the Company. To its
knowledge, the Holder did not acquire any of the Exchanged Preferred, directly
or indirectly, from an Affiliate of the Company. The Holder and its Affiliates
collectively beneficially own and will beneficially own as of the Closing Date
(but without giving effect to the Exchange) (i) less than 5% of the outstanding
shares of Common Stock and (ii) less than 5% of the aggregate number of votes
that may be cast by holders of those outstanding securities of the Company that
entitle the holders thereof to vote generally on all matters submitted to the
Company’s stockholders for a vote (the “Voting Power”). The Holder is not a
subsidiary, affiliate or, to its knowledge, otherwise closely-related to any
director or officer of the Company or beneficial owner of 5% or more of the
outstanding Common Stock or Voting Power (each such director, officer or
beneficial owner, a “Related Party”). To its knowledge, no Related Party
beneficially owns 5% or more of the outstanding voting equity, or votes entitled
to be cast by the outstanding voting equity, of the Holder.

Section 2.6 Restricted Notes and Stock. The Holder (a) acknowledges that the
issuance of the Holders’ Notes pursuant to the Exchange and the issuance of any
shares of Common Stock upon conversion of any of the Holders’ Notes (the
“Conversion Shares”) have not been registered under the Securities Act or any
state securities laws, and the Holders’ Notes and Conversion Shares are being
offered and sold in reliance upon exemptions provided in the Securities Act and
state securities laws for transactions not involving any public offering and,
therefore, cannot be sold, transferred, offered for sale, pledged, hypothecated
or otherwise disposed of unless they are subsequently registered and qualified
under the Securities Act and applicable state laws or unless an exemption from
such registration and qualification is available, and that evidence of the
Holders’ Notes and Conversion Shares will bear a legend to such effect, and
(b) is purchasing the Holders’ Notes and Conversion Shares for investment
purposes only for the account of the Holder and not with any view toward a
distribution thereof or with any intention of selling, distributing or otherwise
disposing of the Holders’ Notes or Conversion Shares in a manner that would
violate the registration requirements of the Securities Act. The Holder is able
to bear the economic risk of holding the Holders’ Notes and Conversion Shares
for an indefinite period and has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risk of its investment in the Holders’ Notes and Conversion Shares.

Section 2.7 No Illegal Transactions. Each of the Undersigned and the Holder has
not, directly or indirectly, and no person acting on behalf of or pursuant to
any understanding with it has, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that the Undersigned
was first contacted by either the Company, Lazard Frères & Co. LLC or Lazard
Capital Markets LLC or any other person regarding the Exchange, this Agreement
or an investment in the Notes or the Company. Each of the Undersigned and the
Holder covenants that neither it nor any person acting on its behalf or pursuant
to any understanding with it will engage, directly or indirectly, in any
transactions in the securities of the Company (including Short Sales) prior to
the time the transactions contemplated by this Agreement are publicly disclosed.
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 of Regulation SHO promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps,
derivatives and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker-dealers or foreign
regulated brokers. Solely for purposes of this Section 2.7, subject to the
Undersigned’s and the Holder’s compliance with their respective obligations
under the U.S. federal securities laws and the Undersigned’s and the Holder’s
respective internal policies, (a) “Undersigned” and “Holder” shall not be deemed
to include any employees, subsidiaries or affiliates of the Undersigned or the
Holder that are effectively walled off by appropriate “Chinese

 

3



--------------------------------------------------------------------------------

Wall” information barriers approved by the Undersigned’s or the Holder’s
respective legal or compliance department (and thus have not been privy to any
information concerning the Exchange), and (b) the foregoing representations of
this Section 2.7 shall not apply to any transaction by or on behalf of an
Account that was effected without the advice or participation of, or such
Account’s receipt of information regarding the Exchange provided by, the
Undersigned.

Section 2.8 Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review the Company’s filings and submissions with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all information filed or furnished pursuant to the Exchange Act, (b) the Holder
has had a full opportunity to ask questions of the Company concerning the
Company, its business, operations, financial performance, financial condition
and prospects, and the terms and conditions of the Exchange, (c) the Holder has
had the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the Exchange and to make
an informed investment decision with respect to such Exchange and (d) the Holder
is not relying, and has not relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company or any of its affiliates or representatives including, without
limitation, Lazard Frères & Co. LLC and Lazard Capital Markets LLC, except for
(A) the publicly available filings and submissions made by the Company with the
SEC under the Exchange Act, and (B) the representations and warranties made by
the Company in this Agreement.

Section 2.9 No Public Market. The Holder understands that no public market
exists for the Notes, and that there is no assurance that a public market will
ever develop for the Notes.

Article III: Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders, Lazard Frères & Co. LLC and Lazard
Capital Markets LLC, and all such covenants, representations and warranties
shall survive the Closing.

Section 3.1 Power and Authorization. The Company is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
has the power, authority and capacity to execute and deliver this Agreement and
the Indenture, to perform its obligations hereunder and thereunder, and to
consummate the Exchange contemplated hereby.

Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Indenture, substantially in the
form of Exhibit B hereto, will have been duly executed and delivered by the
Company and will govern the terms of the Notes, and the Indenture will
constitute a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such enforcement
may be subject to the Enforceability Exceptions. This Agreement, the Indenture
and consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the charter, bylaws or other organizational
documents of the Company, (ii) any agreement or instrument to which the Company
is a party or by which the Company or any of its assets are bound, or (iii) any
laws, regulations or governmental or judicial decrees, injunctions or orders
applicable to the Company.

Section 3.3 Validity of the Holders’ Notes. The Holders’ Notes have been duly
authorized by the Company and, when executed and authenticated in accordance
with the provisions of the Indenture and delivered to the Holder pursuant to the
Exchange against delivery of the Exchanged Preferred in accordance with the
terms of this Agreement, the Holders’ Notes will be valid and binding
obligations of the Company,

 

4



--------------------------------------------------------------------------------

enforceable in accordance with their terms, except that such enforcement may be
subject to the Enforceability Exceptions, and the Holders’ Notes will not be
subject to any preemptive, participation, rights of first refusal or other
similar rights. Assuming the accuracy of each Holder’s representations and
warranties hereunder, the Holders’ Notes (a) will be issued in the Exchange
exempt from the registration requirements of the Securities Act pursuant to
Section 4(2) of the Securities Act and Rule 506 of Regulation D, (b) will, at
the Closing, be eligible for resale under Rule 144A, and (c) will be issued in
compliance with all applicable state and federal laws concerning the issuance of
the Holders’ Notes.

Section 3.4 Validity of Common Stock. The shares of the Holders’ Common have
been duly authorized and will at the Closing be validly issued, fully paid and
non-assessable, and the issuance of the Holders’ Common will not be subject to
any preemptive, participation, rights of first refusal or other similar rights.
The Holders’ Notes will at the Closing be convertible into the Conversion Shares
in accordance with the terms of the Indenture. The Conversion Shares have been
duly authorized and reserved by the Company for issuance upon conversion of the
Holders’ Notes and, when issued upon conversion of the Holders’ Notes in
accordance with the terms of the Holders’ Notes and the Indenture, will be
validly issued, fully paid and non-assessable, and the issuance of the
Conversion Shares will not be subject to any preemptive, participation, rights
of first refusal or other similar rights. Assuming the accuracy of each Holder’s
representations and warranties hereunder, the Holders’ Common (a) will be issued
in the Exchange exempt from the registration requirements of the Securities Act
pursuant to Section 4(2) of the Securities Act and Rule 506 of Regulation D and
(b) will, at the Closing, be free of any restrictions on resale by such Holder
pursuant to Rule 144 promulgated under the Securities Act, and (c) will be
issued in compliance with all applicable state and federal laws concerning the
issuance of the Holders’ Common.

Section 3.5 Listing Approval. At the Closing, the Holders’ Common and the
Conversion Shares shall be approved for listing on the New York Stock Exchange.

Section 3.6 Disclosure. On or before the first business day following the date
of this Agreement, the Company shall issue a publicly available press release or
file with the SEC a Current Report on Form 8-K disclosing all material terms of
the Exchange.

Article IV: Miscellaneous

Section 4.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

Section 4.3 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

Section 4.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“UNDERSIGNED”:     “COMPANY”:       CALLAWAY GOLF COMPANY (in its capacities
described in the first paragraph hereof)     By:         By:     Name:        
Name:     Title:         Title:    

[Signature page to Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Exchanging Beneficial Owners

 

Name of

Beneficial Owner

   Shares of
Exchanged
Preferred    Shares of
Holders’
Common    Cash for
Fractional
Shares    Principal
Amount of
Holders’ Notes    Cash for
Partial
Notes

 

7



--------------------------------------------------------------------------------

EXHIBIT B

Form of Indenture

 

8